Case: 12-13791   Date Filed: 05/24/2013   Page: 1 of 4


                                                          [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        __________________________

                               No. 12-13791
                           Non-Argument Calendar
                        __________________________

                     D.C. Docket No. 1:11-cr-20742-JAL-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                    versus

TONY CROCKETT,

                                                           Defendant-Appellant.
                        __________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                       __________________________

                                (May 24, 2013)

Before WILSON, ANDERSON, and COX, Circuit Judges.

PER CURIAM:

      Tony Crockett appeals his 51-month sentence imposed following his guilty

plea to one count of possessing a firearm after being previously convicted of a
              Case: 12-13791     Date Filed: 05/24/2013   Page: 2 of 4


felony in violation of 18 U.S.C. § 922(g)(1). The district court applied a four-level

enhancement pursuant to Sentencing Guideline § 2K2.1(b)(6)(B).              Crockett

challenges the application of that enhancement. After careful review, we affirm.

      Crockett sold two firearms and around three grams of cocaine to an

undercover officer.   He was arrested and pleaded guilty to being a felon in

possession of a firearm.        At sentencing, the district court applied the

§ 2K2.1(b)(6)(B) four-level enhancement over Crockett’s objection, finding that

Crockett possessed a firearm “in connection with” another felony offense—his sale

of cocaine. On appeal, Crockett argues that his possession of firearms was not in

connection with his sale of cocaine because he sold both in the same transaction;

the firearms were simply part of the consideration the buyer would receive.

      We review the district court’s interpretation and application of the

sentencing guidelines de novo. United States v. Rhind, 289 F.3d 690, 693 (11th

Cir. 2002). Whether a firearm was used “in connection with” a felony offense is a

factual finding that we review for clear error. United States v. Whitfield, 50 F.3d

947, 949 & n.8 (11th Cir. 1995).

      Guideline § 2K2.1(b)(6)(B) calls for a four-level enhancement when the

defendant “possessed any firearm . . . in connection with another felony offense.”

U.S. Sentencing Guidelines Manual § 2K2.1(b)(6)(B).           The question here is


                                         2
              Case: 12-13791     Date Filed: 05/24/2013   Page: 3 of 4


whether Crockett’s sale of firearms and drugs together constitutes the possession of

a firearm “in connection with” a felony offense—the sale of cocaine.

      The phrase “in connection with” is not defined in the Guidelines. However,

the commentary to § 2K2.1 explains what “in connection with” means.

Application Note 14(A) says that the application of the enhancement is warranted

if the firearm “facilitated, or had the potential of facilitating, another felony

offense.”   U.S. Sentencing Guidelines Manual § 2K2.1 cmt. n.14(A).              The

commentary to the Guidelines is “authoritative unless it violates the Constitution or

a federal statute, or is inconsistent with, or a plainly erroneous reading of, that

guideline.” Stinson v. United States, 508 U.S. 36, 38, 113 S. Ct. 1913, 1915

(1993). Crockett does not contend that the commentary to § 2K2.1 violates the

Constitution, violates a federal statute, or is inconsistent with the guideline. We

therefore give the commentary authoritative weight.

      Here, we cannot say that the district court clearly erred in concluding that

Crockett’s possession of the firearms was “in connection with” his sale of cocaine.

The district court found that the possession of “the firearms had the potential of

facilitating . . . the possession with intent to distribute” cocaine. (R.4 at 19.)

Moreover, the firearms were in close proximity to the drugs. See U.S. Sentencing

Guidelines Manual § 2K1.2 cmt. n.14(B) (noting that the application of the


                                         3
              Case: 12-13791    Date Filed: 05/24/2013   Page: 4 of 4


enhancement is warranted in a drug trafficking offense case when the firearm is

found in “close proximity” to the drugs). Finally, we note that the fact that the

firearms were not used to embolden or protect Crockett while selling the cocaine

does not change our conclusion. We have never held that the application of the

§ 2K2.1(b)(6)(B) enhancement is appropriate only when a defendant uses a firearm

to embolden or protect himself. As long as the firearms facilitated, or had the

potential of facilitating, another felony offense, application of the enhancement is

not improper. In this case, the district court did not clearly err in finding that

Crockett possessed the firearms in connection with the sale of cocaine. Thus, the

court did not err in applying the four-level enhancement of § 2K2.1(b)(6)(B).

      AFFIRMED.




                                         4